          Case 2:20-cv-00290-RFB-NJK Document 42
                                              41 Filed 04/21/21
                                                       04/20/21 Page 1 of 2
                                                                          6




 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Plaintiff

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                   FOR THE DISTRICT OF NEVADA

 9   JAMES LESCINSKY, individually and on behalf        Case No.: 2:20-cv-00290-RFB-NJK
     of all similarly situated employees,
10
            Plaintiff,
11
     v.
12
     CLARK COUNTY SCHOOL DISTRICT,
13   A political subdivision,

14          Defendant.

15

16                             STIPULATION AND ORDER TO EXTEND
                                          (First Request)
17

18          Plaintiff JAMES LESCINSKY (“Plaintiff”) and Defendant CLARK COUNTY SCHOOL

19   DISTRICT (CCSD”), by and through their respective counsel hereby submit their first request for an

20   extension of time to allow Plaintiff to Reply to CCSD’s Response in Opposition to Plaintiff’s Second

21   Renewed Motion for Preliminary Certification of Collective Action Under the Fair Labor Standards Act

22   of 1938, 20 U.S.C. 201 et seq.; and Second Renewed Motion for an Order Requiring Defendant to

23   Provide Contact Information for the Potential Members of the Collective Action and to Assist in

24   Providing the Requisite Notice of Such Action and Reply to Motion for Plaintiff’s Counsel be Named
           Case 2:20-cv-00290-RFB-NJK Document 42
                                               41 Filed 04/21/21
                                                        04/20/21 Page 2 of 2
                                                                           6




 1   as Interim Class Counsel (the “Motions”) [Doc Nos. 37, 38 and 39].

 2          WHEREAS, Plaintiff filed the Motions on March 30, 2021 [Doc Nos. 37, 38 and 39];

 3          WHEREAS, CCSD responded in Opposition to Plaintiff’s Motions on April 13. 2021 [Doc Nos.

 4   37 and 38];

 5          WHEREAS, Plaintiff’s counsel has multiple briefs in various courts which are due currently on

 6   extensions;

 7          WHEREAS, Plaintiff’s reply to CCSD’s responses in opposition to Plaintiff’s Motions are due

 8   on April 20, 2021, no party will be prejudiced by a two-week extension of Plaintiff’s time to reply to

 9   CCSD’s responses in opposition to said Motions;

10          WHEREFORE, IT IS HEREBY STIPULATED between Plaintiff and counsel for Defendant

11   CCSD that Plaintiff’s deadline to file and serve its Reply is extended up to and including May 5, 2021.

12          This stipulation is requested in good faith and not for purposes of delay.

13          IT IS SO STIPULATED.

14   DATED this 20th day of April 2021.           DATED this 20th day of April 2021.

15   LAW OFFICE OF DANIEL MARKS                                 GREENBERG TRAURIG, LLP

16   /s/Adam Levine, Esq.                                       /s/Kara B. Hendricks, Esq.
     ADAM LEVINE, ESQ.                                          KARA B. HENDRICKS, ESQ.
17   Nevada State Bar No. 004673                                Nevada Bar No. 7743
     alevine@danielmarks.net                                    10845 Griffith Peak Drive, Suite 600
18   610 South Ninth Street                                     Las Vegas, Nevada 89135
     Las Vegas, Nevada 89101                                    Attorneys for Defendant Clark County
19   Attorneys for Plaintiff(s) James Lescinsky, individually   School District
     and on behalf of all similarly situated employees
20

21          IT IS SO ORDERED.

22
            Dated: April 21, 2021
23
                                                          UNITED  STATES
                                                          United States   JUDGE Judge
                                                                        Magistrate
24
